DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The amendment filed on 5/25/22 is entered and made of record. 
III.	Claims 1-20 are pending and have been examined, where claims 1-20 is/are found allowable. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1-20 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “generating a plurality of preprocessed images based on the plurality of images and the plurality of environmental characteristics; identifying a plurality of features of the agricultural field based on the plurality preprocessed images; generating a subfield soil property prediction for the agricultural field by executing one or more machine learning models on the plurality of features;” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of agriculture image recognition, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
VI.	There are no PCT associated with the current application. 

[2]	Response to Arguments
The arguments presented by the applicant have been considered and are found partially convincing. The applicant stated: 

    PNG
    media_image1.png
    61
    571
    media_image1.png
    Greyscale

The examiner disagrees. Guan (US 20170083747) receiving a plurality of environmental characteristics for the agricultural field (see paragraph 185, at block 705, the coupling logic 173 receives a water probability map, a potential ponding map, and a cropland mask. In an embodiment, the coupling logic 173 receives the water probability map, potential ponding map, and cropland mask from the model data and field data repository 160, where the cropland is a mask which indicates area of water or cropland, which reads as environmental characteristics). 

The applicant also stated: 

    PNG
    media_image2.png
    65
    569
    media_image2.png
    Greyscale

The examiner agrees. Guan discloses, at block 310, the agricultural intelligence computer system 130 is configured or programmed to perform data subset selection using the preprocessed field data in order to identify datasets useful for initial agronomic model generation, where the agricultural intelligence computer system 130 implement data subset selection techniques including, where a genetic algorithm method, a genetic algorithm selection technique uses an adaptive heuristic search algorithm, based on evolutionary principles of natural selection and genetics, to determine and evaluate datasets within the preprocessed agronomic data (see paragraph 105), but is silent in disclosing “generating a plurality of preprocessed images based on the plurality of images and the plurality of environmental characteristics.”
The examiner will withdraw the current prior art rejections. An updated search was performed and determined all claims to be allowable.

 [3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Reasons for Allowance
Claims 1-20 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references. The references are divided into primary and secondary, where primary would had been utilized in a USC 102 or main USC 103 reference and secondary would had been utilized a secondary USC 103 reference, but these references do not cover enough of the claim’s scope to warrant a rejection.

Guan (US 20170083747) discloses a computer-implemented method for predicting subfield soil properties for an agricultural field, the method comprising:
receiving satellite remote sensing data that includes a plurality of images capturing imagery of an agricultural field in a plurality of optical domains (see paragraph 165, the spectral analysis logic 171 receives satellite pixel data of the field to be analyzed, spectral domain is read as optical domain);
receiving a plurality of environmental characteristics for the agricultural field (see paragraph 185, At block 705, the coupling logic 173 receives a water probability map, a potential ponding map, and a cropland mask. In an embodiment, the coupling logic 173 receives the water probability map, potential ponding map, and cropland mask from the model data and field data repository 160);
generating a subfield soil property prediction for the agricultural field by executing one or more machine learning models on the plurality of features (see paragraph 167, At block 515, the spectral analysis logic 171 trains a classifier based on the labeled pixel data, depending on the embodiment, the classifier may be one or more of a neural network, a SVM, a Bayesian classifier, a perceptron, logistic regression, or any other machine learning technique, the example below assumes that the features are the red band, NIR band, and vegetation index with the output probability being the probability of being a water pixel as opposed to a dry-land pixel, the vegetation index is read as subfield soil property);
agronomic data preprocessing of field data received from one or more external data resources, the field data received from one or more external data resources is preprocessed for the purpose of removing noise and distorting effects within the agronomic data including measured outliers that would bias received field data values  (see paragraph 104), but not “generating a plurality of preprocessed images based on the plurality of images and the plurality of environmental characteristics;” and 
transmitting the subfield soil property prediction to an agricultural computer system (see paragraph 73, smart phone, PDA, tablet computing device, laptop computer, desktop computer, workstation, or any other computing device capable of transmitting and receiving information and performing the functions described herein, field manager computing device 104 may communicate via a network using a mobile application stored on field manager computing device 104).
Guan is silent in disclosing identifying a plurality of features of the agricultural field based on the plurality preprocessed images. However, Guan teaches the spectral analysis logic 171 employ a logistic regression model that uses the spectral bands of each pixel as features (paragraph 112) which suggests a step of feature identification. 

KOUTSORODI (US 20180027725) discloses identifying a plurality of features of the agricultural field based on the plurality preprocessed images (see figure 7C below, also see paragraph 121, reference number 720, precision agriculture system 250 process the imagery data, e.g. perform one or more preprocessing techniques, such as orthorectification, stitching, georeferencing, filtering): 

    PNG
    media_image3.png
    419
    932
    media_image3.png
    Greyscale
.

Guan and KOUTSORODI, taken alone or in combination with each other, are silent in disclosing all the limitations of claims 1 and 11. For all the reasons above, all claims are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 5/27/22